
	

114 S3452 IS: Post Office Discontinuance Accountability Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3452
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mrs. McCaskill (for herself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To authorize the United States Postal Service to carry out emergency suspensions of post offices in
			 accordance with certain procedures, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Post Office Discontinuance Accountability Act of 2016.
 2.Emergency suspensions of post officesSection 404 of title 39, United States Code, is amended by adding at the end the following:  (f)Emergency suspensions (1)DefinitionsIn this subsection—
 (A)the terms alternate service and temporary location include a location at which customers affected by an emergency suspension may send and receive mail, which may include the provision and regular servicing of a Cluster Box Unit (commonly known as a CBU) by the Postal Service;
 (B)the term discontinuance means a closing or consolidation; (C)the term discontinuance procedures means the procedures required for the discontinuance of a post office under subsection (d) and any regulations promulgated under that subsection;
 (D)the term discontinue means close or consolidate; (E)the term emergency suspension means the temporary discontinuance of a post office, without following discontinuance procedures for the post office, because of—
 (i)a natural disaster; (ii)the early, sudden, or unexpected termination of a lease or rental agreement by the lessor when suitable alternate quarters are not immediately available in the same community;
 (iii)lack of qualified personnel to operate the post office; (iv)severe or irreparable damage to, or destruction of, the post office when suitable alternate quarters are not immediately available in the community;
 (v)a challenge to the sanctity of the mail; or (vi)a lack of adequate measures to safeguard the post office or its revenues; and
 (F)the term post office— (i)means a Post Office, as that term is defined in section 241.1 of title 39, Code of Federal Regulations, or any successor regulation; and
 (ii)does not include a post office branch or station. (2)AuthorityA District Manager may implement an emergency suspension of a post office in accordance with the requirements under paragraphs (3) through (7).
 (3)NotificationIf a District Manager implements an emergency suspension of a post office, the District Manager shall provide immediate notice of the suspension to—
 (A)the Headquarters Review Coordinator or the Field Performance office; (B)local officials of the Postal Service, including—
 (i)all direct reports to the District Manager; (ii)the Vice President, Area Operations;
 (iii)State and national postmaster organizations; (iv)relevant local transportation and logistics officials of the Postal Service;
 (v)accounting services of the Postal Service and Postmaster accounts; (vi)each upstream Processing and Distributions Center responsible for processing mail to and from the relevant post office;
 (vii)the Address Management division of the Postal Service; (viii)the Shared Human Resources Center of the Postal Service;
 (ix)the Discontinuance Coordinator of the Postal Service; (x)the Facilities Service Office of the Postal Service;
 (xi)local political officials; (xii)the Vice President, Facilities; and
 (xiii)the Customer Relationship Manager; and (C)customers, notification to whom shall include—
 (i)the effective date of the suspension; (ii)the reason for the suspension;
 (iii)any alternate service available, including how to request curbside delivery; (iv)the nearest post offices and hours of service; and
 (v)the name, telephone number, and email address of an individual to contact for more information. (4)Alternate service (A)In generalIf a District Manager implements an emergency suspension of a post office, the District Manager shall establish alternate service as quickly as possible.
 (B)Determination to discontinueIf the Postal Service appears likely to make a determination under subsection (a)(3) to discontinue a post office that is under an emergency suspension, the District Manager shall make every effort to provide the alternate service under subparagraph (A) of this paragraph that is most likely to be recommended in the determination to discontinue the post office.
 (5)Employee reassignmentIf a District Manager implements an emergency suspension of a post office, the District Manager shall temporarily reassign each employee of the post office in accordance with each applicable statute, regulation, and collective bargaining agreement.
					(6)Suspension review team
 (A)In generalNot later than 10 days after the date on which a District Manager implements an emergency suspension of a post office, the District Manager shall form a suspension review team to review the decision to implement the emergency suspension.
 (B)MembersThe members of a suspension review team shall include— (i)the Discontinuance Coordinator;
 (ii)the Manager of Post Office Operations or a designee;
 (iii)a representative from the Facility Services Office; and
 (iv)in the case of the suspension of a post office staffed by a postmaster, State presidents of each postmaster organization or their designees.
 (C)DecisionsAll decisions of the suspension review team shall be by an affirmative vote of a majority of the members of the suspension review team.
 (D)Site visitThe suspension review team for a post office shall conduct a site visit to the post office. (E)Recommendation (i)In generalNot later than 10 business days after the site visit under subparagraph (D), the suspension review team shall notify the District Manager and the Vice President, Delivery Operations, of its recommendation to—
 (I)continue the emergency suspension; or (II)reopen the post office.
 (ii)Postmaster organizationsIn the case of the suspension of a post office staffed by a postmaster, the suspension review team shall also notify the national postmaster organizations of its recommendation under clause (i).
							(F)Continued suspension
 (i)In generalIf the suspension review team recommends under subparagraph (E) that the emergency suspension of a post office continue, the District Manager shall—
 (I)not later than 10 days after being notified of that recommendation, initiate discontinuance procedures for the post office; or
 (II)not later than 30 days after being notified of that recommendation, publish and submit to the Vice President, Delivery Operations, a plan of action to restore service to the affected community—
 (aa)within a reasonable period of time; and
 (bb)in any event, not later than 180 days after the date on which the emergency suspension was implemented.
 (ii)Delay in restoration of serviceIf a District Manager publishes and submits a plan of action to restore service to an affected community under clause (i)(II) and service to the affected community is not restored within 180 days of the date on which the emergency suspension was implemented, the District Manager shall—
 (I)(aa)publish notice of the delay, including— (AA)a reason for the delay; and
 (BB)an anticipated date of restoration of service; and
 (bb)not later than 10 days after publishing the notice, host a live, in-person question-and-answer forum in the affected community; or
 (II)initiate discontinuance procedures for the post office. (iii)Further delays in restoration of serviceUpon the expiration of each 30-day period after the date that is 180 days after the date on which the emergency suspension of a post office was implemented, if service has not been restored to the affected community, the District Manager shall publish an updated notice of the delay that includes the anticipated date of restoration of service.
 (iv)1-year delayIf 1 year has elapsed since the implementation of an emergency suspension of a post office and service has not been restored to the affected community, the District Manager—
 (I)shall host— (aa)a second live, in-person question-and-answer forum in the affected community; and
 (bb)additional live, in-person question-and-answer fora in the affected community every subsequent 180 days until—
 (AA)service is restored; or (BB)the District Manager initiates discontinuance procedures for the post office; and
 (II)if no alternate services are located within 10 miles of the post office, not later than 60 days after the date that is 1 year after the date on which the emergency suspension was implemented, shall develop and publish a plan to establish a temporary location from which to provide service within 10 miles of the suspended facility.
 (G)Reopening of post officeIf the suspension review team recommends under subparagraph (E) that a post office be reopened—
 (i)not later than 5 business days after the date on which the suspension review team provides notice of the recommendation under clause (i) of that subparagraph, the District Manager shall reopen the post office; and
 (ii)the Inspector General shall conduct an investigation to determine the legitimacy of the concerns that resulted in the emergency suspension.
 (7)Restoration of serviceUpon restoration of service under paragraph (6)(F) or the reopening of a post office under paragraph (6)(G), the District Manager shall immediately notify—
 (A)the affected community; (B)the Headquarters Review Coordinator; and
 (C)the local Facilities Database Coordinator.
						(8)Lease or rental agreement expiration
						(A)In general
 (i)Prohibition on emergency suspensionsA District Manager may not implement an emergency suspension of a post office based on the expiration of the lease or rental agreement for the post office.
 (ii)Alternative processThe Postal Service may establish an alternative process for the suspension of postal services to a community based on the expiration of a lease or rental agreement for a post office in accordance with subparagraphs (B) through (I) of this paragraph.
 (B)Preparation for expirationBefore the expiration of a lease or rental agreement for a post office, the District Manager shall— (i)initiate or attempt to initiate negotiations for an extension of the lease or rental agreement, or sale of the property to the Postal Service, with a sufficient amount of time, which shall be not less than 18 months, to allow for the likely completion of negotiations before the expiration of the lease or rental agreement; or
 (ii)initiate discontinuance procedures for the post office with a sufficient amount of time, which shall be not less than 18 months, to allow for likely completion of the procedures before the expiration of the lease or rental agreement.
 (C)DiscontinuanceIf the District Manager does not initiate or attempt to initiate negotiations described in subparagraph (B)(i) with a sufficient amount of time (as defined in that subparagraph) to allow for likely completion of negotiations before the expiration of the lease or rental agreement, discontinuance procedures may not be initiated for the post office earlier than the date that is 3 years after the date on which the lease or rental agreement expires.
 (D)Failure to reach agreementIf, as of 30 days before the expiration of a lease or rental agreement for a post office, the District Manager has not reached an agreement with the lessor or renter to extend the lease or rental agreement or to sell the property to the Postal Service, the District Manager shall—
 (i)notify the affected community of a possible disruption in service due to the possible expiration of the lease or rental agreement; and
 (ii)include in the notification under clause (i)— (I)the expiration date of the lease or rental agreement;
 (II)alternate services available if the lease or rental agreement expires, including how to request curbside delivery;
 (III)the nearest post offices and hours of service; and (IV)the name, telephone number, and email address of an individual to contact for more information.
 (E)New lease or rental agreementNot later than 30 days after the date on which a lease or rental agreement for a post office expires, the District Manager shall make best efforts to enter into a new lease or rental agreement for a post office in, or within a reasonable distance of, the community in which the post office that was the subject of the expired lease or rental agreement is located.
 (F)Failure to enter into new lease or rental agreementIf, within 30 days after the expiration of a lease or rental agreement for a post office, the District Manager is unable to execute a new lease or rental agreement at the same location or another location within the affected community, the District Manager shall—
 (i)publish notice of intent to submit to the Vice President, Delivery Operations, a plan of action to restore service to the affected community—
 (I)within a reasonable period of time; and
 (II)in any event, not later than 180 days after the date on which the lease or rental agreement expired; or
 (ii)if no suitable alternate quarters are available in the community— (I)publish notice of intent to initiate discontinuance procedures for the post office; and
 (II)initiate discontinuance procedures. (G)Delay in restoration of serviceIf a District Manager publishes and submits a plan of action to restore service to an affected community under subparagraph (F)(i) and service to the affected community is not restored within 180 days of the date on which the lease or rental agreement for the post office expired, the District Manager shall—
 (i)(I)publish notice of the delay, including— (aa)a reason for the delay; and
 (bb)an anticipated date of restoration of service; and
 (ii)not later than 10 days after publishing the notice, host a live, in-person question-and-answer forum in the affected community.
 (H)Further delays in restoration of serviceUpon the expiration of each 30-day period after the date on which the District Manager publishes notice under subparagraph (G)(i), if service has not been restored to the affected community, the District Manager shall publish an updated notice of the delay that includes the anticipated date of restoration of service.
 (I)1-year delayIf service to the affected community is not restored within 1 year of the date on which the lease or rental agreement for the post office expired, the District Manager—
 (i)shall host— (I)a second live, in-person question-and-answer forum in the affected community; and
 (II)additional live, in-person question-and-answer fora in the affected community every subsequent 180 days until—
 (aa)service is restored; or (bb)the District Manager initiates discontinuance procedures for the post office; and
 (ii)if no alternate services are located within 10 miles of the post office, not later than 60 days after the date that is 1 year after the date on which the lease or rental agreement for the post office expired, shall develop and publish a plan to establish a temporary location from which to provide service within 10 miles of the post office.
 (9)DelegationA District Manager may delegate any authority or responsibility under this subsection except under paragraph (2), (4)(B), or (6)(A).
 (10)ApplicabilityThis subsection shall apply to any emergency suspension of a post office that is implemented on or after the date of enactment of the Post Office Discontinuance Accountability Act of 2016..
